DETAILED ACTION
This office action response to the communication filed on 04/11/2022. 
Claims 7-12, 27-45, and 47 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 27-29, 33-35, 39-41, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Patent Application Publication No. 2016/0021644), (“D1”, hereinafter), in view of Harrison et al. (U.S. Patent Application Publication No. 2014/0036810), (“D2”, hereinafter). 
As per Claim 27, D1 discloses a method for wireless communication at a user equipment (UE) (see, a User Equipments (UEs) 131, Fig. 1]),  comprising: 
receiving, from a base station, a control-resource set that includes a plurality of resource element groups (REGs) organized into one or more control channel elements based at least in part on a configuration of the control-resource set (see, e.g., the UE may monitor the plurality of PDCCHs, which transmitted in an aggregation of one or more consecutive Control Channel Elements (CCEs). Each CCE is a logical allocation unit that is used to provide the PDCCHs at a coding rate based on the state of a radio channel. The CCE corresponds to a plurality of resource element groups, [0056], and  Fig. 4]); 
identifying REG indices for each of the plurality of REGs (see, wherein the PDCCH is transmitted through an aggregation, each CCEs of which corresponds to a plurality of Resource Element Groups (REGs), [0166], and Fig. 14); 
reordering, before decoding the control-resource set, the REG indices according to a de-interleaving procedure corresponding to the transmission mode type of the configuration of the control-resource set after determining the transmission mode type (i.e., transmission scheme type either  localized or distributed, [0193-0194])) of the control-resource set (see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs disclosed, [0199-0200], and Fig. 21); and 
decoding the control-resource set based at least in part on reordering the REG indices according to the transmission mode type ([see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs, the term “bit reversal” refers to reversal of the order of bit values of a bit sequence, for example, refers to changing a bit sequence of “abc” to a bit sequence of “cba” disclosed, [0199-0200], and Fig. 21]).
D1 doesn’t appear to explicitly disclose: determining a transmission mode type of the control-resource set based at least in part on whether the configuration of the control-resource set is associated with broadcast transmission.  
However, D2 discloses determining a transmission mode type of the control-resource set (see, two ePDCCH transmission modes configured to a UE in a subframe, referred to as a localized mode and a distributed mode, [0082]) based at least in part on whether the configuration of the control-resource set is associated with broadcast transmission ([see, e.g., UEs may search for an ePDCCH in the same set of eCCEs, and this set of eCCEs is broadcast to the UEs, [0086]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission modes through broadcast transmission results enhanced downlink control channel of a mobile communication system (D2, ¶ [0002]).
As per Claim 7, is the method claim corresponding to the apparatus claim 27 that has been rejected above.  Applicant attention is directed to the rejection of claim 27.  Claim 7 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 27.
As per Claim 8, D1 and D2 disclose the method of claim 7, and D1 further discloses wherein the reordering comprises: reordering the REG indices for each of the plurality of REGs based at least in part on a bit-reversal de-interleaving procedure corresponding to a broadcast transmission mode type ([see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs, the term “bit reversal” refers to reversal of the order of bit values of a bit sequence, for example, refers to changing a bit sequence of “abc” to a bit sequence of “cba” disclosed, [0199-0200], and Fig. 21]).
As per Claim 9, D1 and D2 disclose the method of claim 7, and D1 further discloses wherein the reordering comprises: 
reordering the REG indices for each of the plurality of REGs (see, wherein the PDCCH is transmitted through an aggregation, each CCEs of which corresponds to a plurality of Resource Element Groups (REGs), [0166], and Fig. 14). 
As per Claim 28, D1 and D2 disclose the apparatus of claim 27, and D1 further discloses wherein the instructions to reorder the REG indices further include instructions that are executable by the processor to cause the apparatus to: 
reorder the REG indices for each of the plurality of REGs based at least in part on a bit-reversal de-interleaving procedure corresponding to a broadcast transmission mode type ([see, e.g., wherein the binary indices are assigned only to RBGs allocated to the search space of aggregation level, adjacent RBGs in the reordered RBGs may be grouped to constitute a search space of aggregation level 2, [0199-0200], and Fig. 21]).
As per Claim 29, D1 and D2 disclose the apparatus of claim 27, and D1 further discloses wherein the instructions to reorder the REG indices further include instructions that are executable by the processor to cause the apparatus to: 
reorder the REG indices for each of the plurality of REGs ([see, e.g., adjacent RBGs in the reordered RBGs may be grouped to constitute a search space of aggregation level 2, [0200], and Fig. 21]).
As per Claim 34, D1 and D2 disclose the apparatus of claim 33, and D1 further discloses wherein the means for reordering the REG indices comprise: 
means for reordering the REG indices for each of the plurality of REGs based at least in part on a bit-reversal de-interleaving procedure corresponding to a broadcast transmission mode type ([see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs, the term “bit reversal” refers to reversal of the order of bit values of a bit sequence, for example, refers to changing a bit sequence of “abc” to a bit sequence of “cba” disclosed, [0199-0200], and Fig. 21]).
As per Claim 35, D1 and D2 disclose the apparatus of claim 33, and D1 further discloses wherein the means for reordering the REG indices comprise: means for reordering the REG indices for each of the plurality of REGs ([see, e.g., adjacent RBGs in the reordered RBGs may be grouped to constitute a search space of aggregation level 2, [0200], and Fig. 21]). 
As per Claim 33, D1 discloses an apparatus for wireless communication (see, a User Equipments (UEs) 131, Fig. 1]), comprising: 
means for receiving, from a base station, a control-resource set that includes a plurality of resource element groups (REGs) organized into one or more control channel elements based at least in part on a configuration of the control-resource set (see, e.g., the UE may monitor the plurality of PDCCHs, which transmitted in an aggregation of one or more consecutive Control Channel Elements (CCEs). Each CCE is a logical allocation unit that is used to provide the PDCCHs at a coding rate based on the state of a radio channel. The CCE corresponds to a plurality of resource element groups, [0056], and  Fig. 4]); 
means for identifying identifying REG indices for each of the plurality of REGs (see, wherein the PDCCH is transmitted through an aggregation, each CCEs of which corresponds to a plurality of Resource Element Groups (REGs), [0166], and Fig. 14); 
means for reordering, before decoding the control-resource set, the REG indices according to a de-interleaving procedure corresponding to the transmission mode type of the configuration of the control-resource set after determining the transmission mode type (i.e., transmission scheme type either  localized or distributed, [0193-0194])) of the control-resource set (see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs disclosed, [0199-0200], and Fig. 21); and 
means for decoding  the control-resource set based at least in part on reordering the REG indices according to the transmission mode type ([see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs, the term “bit reversal” refers to reversal of the order of bit values of a bit sequence, for example, refers to changing a bit sequence of “abc” to a bit sequence of “cba” disclosed, [0199-0200], and Fig. 21]).
D1 doesn’t appear to explicitly disclose: means for determining a transmission mode type of the control-resource set based at least in part on whether the configuration of the control-resource set is associated with broadcast transmission.  
However, D2 discloses means for determining a transmission mode type of the control-resource set (see, two ePDCCH transmission modes configured to a UE in a subframe, referred to as a localized mode and a distributed mode, [0082]) based at least in part on whether the configuration of the control-resource set is associated with broadcast transmission ([see, e.g., UEs may search for an ePDCCH in the same set of eCCEs, and this set of eCCEs is broadcast to the UEs, [0086]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide transmission modes through broadcast transmission results enhanced downlink control channel of a mobile communication system (D2, ¶ [0002]).
As per Claim 39, is the non-transitory computer-readable medium (CRM) claim corresponding to the apparatus claim 33 that has been rejected above.  Applicant attention is directed to the rejection of claim 33.  Claim 39 is anticipated by method being performed by the apparatus above and therefore is rejected under the same rational as claim 33.
As per Claim 40, D1 and D2 disclose the non-transitory computer-readable medium of claim 39, and D1 further discloses wherein the instructions to reorder the REG indices further include instructions that are executable to: 
reorder the REG indices for each of the plurality of REGs based at least in part on a bit-reversal de-interleaving procedure corresponding to a broadcast transmission mode type ([see, wherein the indices are sequentially assigned to RBGs allocated to the search space, the binary indices are assigned to RBGs allocated to the search space of aggregation level and bit reversal may be applied to the assigned indices and RBGs, the term “bit reversal” refers to reversal of the order of bit values of a bit sequence, for example, refers to changing a bit sequence of “abc” to a bit sequence of “cba” disclosed, [0199-0200], and Fig. 21]).
As per Claim 41, D1 and D2 disclose the non-transitory computer-readable medium of claim 39, and D1 further discloses wherein the instructions to reorder the REG indices further include instructions that are executable to: 
reorder the REG indices for each of the plurality of REGs ([see, e.g., adjacent RBGs in the reordered RBGs may be grouped to constitute a search space of aggregation level 2, [0200], and Fig. 21]). 
As per Claim 45, D1 and D2 disclose the method of claim 7, and D1 further discloses further comprising: generating a control channel based at least in part on decoding the control- resource set ([see, e.g., Monitoring is an operation of attempting PDCCH decoding by the wireless device according to a format of the monitored PDCCH, [0065, 0080], and Fig. 7]).  
Claims 11-12, 31-32, 37-38, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over SEO et al. (U.S. Patent Application Publication No. 2016/0021644), (“D1”, hereinafter), in view of Harrison et al. (U.S. Patent Application Publication No. 2014/0036810), (“D2”, hereinafter), and further in view of GAAL et al. (U.S. Patent Application Publication No. 2014/0185541), (“D3”, hereinafter). 
As per Claim 11, D1 and D2 disclose the method of claim 7, and D1 doesn’t appear explicitly disclose: further comprising: refraining from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set.
However, D3 discloses further comprising: refraining from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set ([see, e.g., the base station refrains from transmitting the the control information in the search space at the starting index, [0102], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claims 12, D1 and D2 disclose the method of claim 11, and D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing wide-band channel estimation. 
However, D4 discloses refrain from performing wide-band channel estimation ([see, e.g., the eNB may refrain from setting a CSI request, [0086]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claim 31, D1 and D2 disclose the apparatus of claim 27, and D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set.
However, D3 discloses wherein the instructions are further executable by the processor to cause the apparatus to: refrain from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set ([see, e.g., the base station refrains from transmitting the the control information in the search space at the starting index, [0102], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claims 32, D1 and D2 disclose the apparatus of claim 31, and D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing wide-band channel estimation. 
However, D3 discloses refrain from performing wide-band channel estimation ([see, e.g., the eNB may refrain from setting a CSI request, [0086]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claim 37, D1 and D2 disclose the apparatus of claim 33, D1 doesn’t appear explicitly disclose: further comprising: means for refraining from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set. 
However, D3 discloses means for refraining from reordering the REG indices for each of the plurality of REGs after determining the transmission mode type of the control-resource set ([see, e.g., the base station refrains from transmitting the the control information in the search space at the starting index, [0102], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claims 38, D1 and D2 disclose the apparatus of claim 37, D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing wide-band channel estimation. 
However, D3 discloses refrain from performing wide-band channel estimation ([see, e.g., the eNB may refrain from setting a CSI request, [0086]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claim 43, D1 and D2 disclose the non-transitory computer-readable medium of claim 39, and D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from reordering the REG indices for each of the plurality of REGs. 
However, D3 discloses wherein the instructions are further executable by the processor to cause the apparatus to: 
refrain from reordering the REG indices for each of the plurality of REGs ([see, e.g., the base station refrains from transmitting the control information in the search space at the starting index, [0102], and Fig. 8]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 
As per Claims 44, D1 and D2 disclose the non-transitory computer-readable medium of claim 43, and D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: refrain from performing wide-band channel estimation. 
However, D4 discloses refrain from performing wide-band channel estimation ([see, e.g., the eNB may refrain from setting a CSI request, [0086]]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3 provide the control channel in a wideband communication results efficiently provide a common protocol that enables different wireless devices result improving spectral efficiency and lowering costs in LTE technology, ([D3, [0006]]). 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of Frenne et al. (U.S. Patent Application Publication No. 2013/0114521), (“D4”, hereinafter). 
As per Claim 47, D1 and D2 disclose the method of claim 7, and D1 further discloses further comprising: determining that a control-resource set will be transmitted via broadcast ([see, e.g., wherein a physical broadcast channel (PBCH) is transmitted in first four OFDM symbols, the first four OFDM symbols of a first slot in the subframe is the control region that includes the set control-resource, [0058, 0063], and Fig. 1, 6]).
D1 doesn’t appear to explicitly disclose: determining to reorder the REG indices based at least in part on determining that the control channel transmission will be transmitted via broadcast, wherein the transmission mode is a broadcast transmission.   
 However, D4 discloses determining to reorder the REG indices based at least in part on determining that the control-resource set will be transmitted via broadcast, wherein the transmission mode is a broadcast transmission  ([see, e.g., wherein the eREG belonging to the same ePDCCH are distributed over the enhanced control regions (see, Fig. 11), and determine the position and the number of CCEs, transmit an enhanced control channel in a broadcasted, [0022, 0036-0038], and Fig. 10-11]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide allocating a resource results improve the channel estimation performance and data rate of the transmission increased (D4, ¶ [0030]).

Claims 10, 30, 36, and 42, are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further in view of AHN et al. (U.S. Patent Application Publication No. 2016/0057774), (“D5”, hereinafter).
As per Claims 10, D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: perform wide-band channel estimation independent of the reordering.
However, D5 discloses perform wide-band channel estimation independent of the reordering ([see, e.g., wideband system includes the frequency blocks and the interleaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5 provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication system that supports a number of frequency blocks and efficiently configure control information in a wideband communication system, ([D5, [0008-0010]]). 
As per Claims 30, D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: perform wide-band channel estimation independent of the reordering.
However, D5 discloses perform wide-band channel estimation independent of the reordering ([see, e.g., wideband system includes the frequency blocks and the interleaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5 provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication system that supports a number of frequency blocks and efficiently configure control information in a wideband communication system, ([D5, [0008-0010]]). 
As per Claims 36, D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: perform wide-band channel estimation independent of the reordering.
However, D5 discloses perform wide-band channel estimation independent of the reordering ([see, e.g., wideband system includes the frequency blocks and the interleaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5 provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication system that supports a number of frequency blocks and efficiently configure control information in a wideband communication system, ([D5, [0008-0010]]). 
As per Claims 42, D1 doesn’t appear explicitly disclose: wherein the instructions are further executable by the processor to cause the apparatus to: perform wide-band channel estimation independent of the reordering.
However, D5 discloses perform wide-band channel estimation independent of the reordering ([see, e.g., wideband system includes the frequency blocks and the interleaver operated in a unit of REG per frequency block, [0076, 0092], and Fig. 8, 16]). 
In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5 provide the control channel in a wideband communication results efficiently provide a control channel in a wireless communication system that supports a number of frequency blocks and efficiently configure control information in a wideband communication system, ([D5, [0008-0010]]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/
Examiner, Art Unit 2468     

				/SYED ALI/                                           Primary Examiner, Art Unit 2468